Name: 2010/14/: Decision of the European Central Bank of 10Ã December 2009 on the approval of the volume of coin issuance in 2010 (ECB/2009/25)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary relations;  monetary economics
 Date Published: 2010-01-12

 12.1.2010 EN Official Journal of the European Union L 7/21 DECISION OF THE EUROPEAN CENTRAL BANK of 10 December 2009 on the approval of the volume of coin issuance in 2010 (ECB/2009/25) (2010/14/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (hereinafter the participating Member States). (2) The participating Member States have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2010, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2010 The ECB hereby approves the volume of euro coins to be issued by the participating Member States in 2010 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2010 Belgium 105,2 Germany 668,0 Ireland 43,0 Greece 55,0 Spain 210,0 France 290,0 Italy 283,0 Cyprus 18,1 Luxembourg 40,0 Malta 10,5 Netherlands 54,0 Austria 306,0 Portugal 50,0 Slovenia 30,0 Slovakia 62,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 10 December 2009. The President of the ECB Jean-Claude TRICHET